United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS         June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-11226
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE SANTOS PEREZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-235-ALL
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Santos Perez (Perez) appeals the sentence he received

on his guilty-plea convictions of conspiracy to possess stolen

mail and possession of stolen mail.    We AFFIRM.

     Perez’s sole contention is that the district court clearly

erred by enhancing his sentence on the ground that there were

more than 50 victims of his offenses.    Section 2B1.1(b)(2)(B) of

the Sentencing Guidelines authorizes a four-level increase in a

defendant’s offense level if that occurred.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-11226
                                 -2-

     The district court based its finding on the presentence

report and testimony of a Secret Service special agent that more

than 150 government checks were stolen and some 71 check-cashers

and other endorsers were victimized during the conspiracy of

which Perez was a leader.   This evidence was plausible and

uncontradicted by any defense evidence.    Thus the district

court’s finding was not clearly erroneous, and Perez’s sentence

must be affirmed.   See United States v. Young, 981 F.2d 180, 185

(5th Cir. 1992).

     AFFIRMED.